NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                    MICHAEL GERROD ELLIS, Petitioner.

                          No. 1 CA-CR 18-0728 PRPC
                               FILED 2-14-2019


      Petition for Review from the Superior Court in Yavapai County
                          No. P1300CR201100126
                    The Honorable Tina R. Ainley, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Yavapai County Attorney's Office, Prescott
By Casi Marie Akerblade
Counsel for Respondent

Michael Gerrod Ellis, Florence
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Michael J. Brown and Judge
Jennifer M. Perkins delivered the decision of the Court.
                              STATE v. ELLIS
                            Decision of the Court

PER CURIAM:

¶1            Petitioner Michael Gerrod Ellis seeks review of the superior
court's order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner's second
petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court's ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner's burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court's order denying the petition for post-conviction relief, and the petition
for review. Petitioner has not established an abuse of discretion.

¶4            For the foregoing reasons, we grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2